Citation Nr: 0432826	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  95-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with disc space narrowing prior to 
September 23, 2002.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with disc space narrowing from September 
23, 2002.


ATTORNEY FOR THE BOARD

Eric S. Leboff
 

INTRODUCTION

The veteran had active service from March 1989 until January 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

This matter was previously before the Board in October 1998 
(then characterized as chronic lumbosacral strain).  At that 
time, a remand was ordered to accomplish further development.  

During the pendency of this appeal, the veteran's claim file 
was transferred from the RO in Louisville, Kentucky, to the 
RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's chronic 
lumbosacral strain with disc space narrowing was manifested 
by complaints of low back pain occasionally radiating into 
the lower extremities, productive of no more than moderate 
limitation of motion and no more than mild sensory deficits.  

2.  From September 23, 2002, the veteran's veteran's chronic 
lumbosacral strain with disc space narrowing is manifested by 
subjective complaints of pain and radiculopathy of the lower 
extremities, productive of no more than moderate limitation 
of motion and no more than mild sensory deficit of the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for chronic lumbosacral strain with disc 
space narrowing prior to September 23, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

2.  The schedular criteria for an initial staged evaluation 
of 50 percent for chronic lumbosacral strain with disc space 
narrowing, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (to include as effective prior to September 23, 
2002, and from September 23, 2002); 68 Fed. Reg. 51,454 - 
51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)) (as in effect from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation or the 
effective date assigned, notice under 38 U.S.C.A. § 5103(a) 
is not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  Instead, 
it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

A January 1994 rating decision awarded service connection for 
chronic lumbosacral strain with a history of disc space 
narrowing.  In correspondence dated in September 1994, the 
veteran disagreed with the disability percentage, creating a 
"downstream issue."  Thus, notice as to this increased 
initial rating claim is not required unless the RO failed to 
provide adequate notice as to the service connection claim 
adjudicated from which the downstream issue emerged.  

The Board finds that notice sufficient to satisfy the VCAA 
was not provided to the veteran prior to the initial January 
1994 determination.  Therefore, because the veteran never 
received proper notice as to the underlying service 
connection claim, the exception to the duty to notify 
articulated in VAOPGCPREC 8-2003 does not apply.  Rather, the 
VCAA duty to notify remains in effect as to the increased 
initial rating issue.

In a VA letter issued in June 2003, the appellant was 
apprised of the information and evidence necessary to 
substantiate his claim.  The correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
send any information pertinent to the appeal, in his 
possession, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is received indicating that a fee was required before such 
records could be released.  The RO sent the veteran a letter 
dated December 1998, showing that records were outstanding 
from that practitioner and requesting that he attempt to 
obtain those documents on his own.  While the veteran 
apparently did not pursue those records, the RO offered 
adequate assistance in this regard. 
that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  With regard to private treatment, the veteran 
indicated that he was treated by chiropractor P. C.  The RO 
sent a letter to that care provider and a response was 

With further regard to the duty to assist, the claims file 
contains performance appraisals from the veteran's employer.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  
Essentially, all obtainable available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Jackson County Personnel records dated in June 1995 indicate 
that the veteran was unable to satisfactorily perform his job 
functions as a cartographer.  It was noted that he frequently 
missed work due to various illnesses.  Back problems were not 
specifically mentioned.    

The veteran was examined by VA in October 1992.  The veteran 
complained of low back pain with radiation into the lower 
extremities.  Such symptoms arose with excessive exertion.  
Objectively, he had good posture and normal gait.  There was 
slight discomfort of the mid-dorsal back, without apparent 
radiation.  Straight leg raising was unremarkable and there 
was no limitation of extension or lateral rotation.  

A special orthopedic examination in October 1992 showed mild 
midline tenderness to palpation.  There was no paraspinal 
spasm.  The veteran could flex his toes and extend 30 
degrees.  He had axial rotation of 90 degrees to the left and 
right.  Lateral bending was to 40 degrees in both directions.  
Neurologically, the veteran had sensation to light touch.  
Strength was full and symmetric throughout all extremities.  
Straight leg raise was negative bilaterally.  Lumbar strain 
was diagnosed.  

A Humana Health record dated in June 1993 revealed complaints 
of low back pain, exacerbated with prolonged standing, with 
radiation into the lower legs.  He denied any changes in 
bowel or bladder habits.  His deep tendon reflexes were 1/4 
in the upper and lower extremities, without asymmetry.  No 
distal or proximal motor strength asymmetry was noted.  The 
veteran had distinct tenderness within the low back region, 
on the right greater than the left posterior superior iliac 
spine region.

A June 1993 EMG of the low back and lower extremities was 
normal.

A February 1995 x-ray from the Crow Chiropractic Office 
revealed hyperlordosis within L3 to L5, with associated wedge 
vertebrae formation, slight.

A June 1996 treatment report from Humana Health care showed 
complaints of back pain exacerbated on use, and which 
radiates to below his knee.  He reported a burning, numbing 
sensation at L3.  The veteran had missed work for a week due 
to back discomfort.  Physical examination revealed straight 
leg raising exacerbated pain on the right.  There was slight 
point tenderness around L3.  There was no significant 
tenderness at the sacroiliac joints or at L5-S1.  A Humana 
Health Care work excuse/disability form, dated in June 1996, 
restricted him from twisting, bending and lifting in excess 
of 25 pounds for 3 weeks.

A July 1996 record from Humana Health Care stated that the 
veteran's back had improved and he was now able to bend over 
a table, but still should not lift over 25 pounds, or twist.

Humana health Care records dated in November 1998 again show 
complaints of low back pain.  The veteran aggravated his 
symptoms carrying a heavy mailbag in his position with the 
post office.  Objectively, the back was mildly tender to 
palpation across the lumbar paravertebral muscles.  It was 
nontender over the lumbar spine.  The veteran could flex his 
back but as he stood back up his low back pain increased.  
There was no evidence of radiculopathy.  

The veteran was examined by VA in January 2000.  The veteran 
complained of low back pain, for which he took approximately 
4 pain pills daily.  He reported that his pain was aggravated 
by bending, lifting and twisting.  He stated that on occasion 
the pain radiated down the posterior aspect of both thighs.  
He also reported he had some numbness of the feet.  He denied 
bowel or bladder incontinence.  The veteran also denied use 
of a back brace or other support.  The veteran explained that 
he had to take the last 3 to 4 months off from work as a mail 
carrier, as that job was aggravating his lumbar pathology.  

Examination of the lower back revealed no spasm or 
tenderness.  There was no list or scoliosis.  The veteran 
complained of pain with flexion beyond 90 degrees, extension 
beyond 15 degrees, and with lateral bending to either side 
beyond 15 degrees.  Neurologically, heel and toe gait were 
normal.  Straight leg raise was negative.  The deep tendon 
reflexes were 2 overall.

The veteran again underwent VA examination in March 2000.  At 
that time, the veteran could flex the lumbar spine to 90 
degrees, extend to 15 degrees and bend laterally to each side 
to 15 degrees.  There was no objective evidence of pain or 
functional loss due to pain and the veteran did not exhibit 
any weakened movement, excess fatigability or incoordination 
due to back disability.  The veteran stated that his low back 
pain forced him to leave a job as a cartographer, as he could 
not tolerate prolonged sitting.  His back pain reportedly 
also had caused problems in his job as a mail carrier.  On 
the basis of foregoing, the examiner found the veteran's low 
back disability to be moderate in degree, with significant 
functional impairment as based upon the veteran's subjective 
complaints of occupational difficulties.  

The veteran underwent another VA examination in April 2000.  
He complained of constant low back pain, rated as a 2 or 3 
out of 10.  He also reported associated weakness, stiffness, 
fatigability and lack of endurance.  He reported he had 
flare-ups of pain about three times per week.  Such flare-ups 
were noted to be of variable duration, but typically lasted 
one to two days.  The veteran reported his flare-up pain was 
rated as an 8 or 9 out of 10, and noted it also involved 
radiation down to the knees or, at times, the heels, 
bilaterally, as well as weakness in the lower extremities.  
Such flare-ups were reportedly precipitated by heavy lifting 
and pushing a lawnmower, and also by prolonged sitting, 
standing and walking.  Alleviating factors reportedly 
included rest, medications and time.  The veteran did not use 
crutches, braces, canes or any other assistive devices.  
Occupationally, the veteran stated that he had to change 
positions at the post office, as his back pain prevented him 
from delivering the mail.  

Upon physical examination in April 2000, there was mild 
tenderness of the low back over the spinous processes.  There 
was no palpable muscle spasm and the musculature of the back 
was normal.  Range of motion was as follows:  flexion to 90 
degrees, with pain at 70 degrees; extension to 15 degrees, 
with mild pain; right lateral flexion to 30 degrees; left 
lateral flexion to 20 degrees; right rotation to 40 degrees; 
and left rotation to 40 degrees.  No neurological 
abnormalities were detected.  The diagnosis was severe 
chronic low back strain.

An MRI performed in May 2000 revealed desiccation of 
degenerative disk disease involving the lower 2 disks, with 
mild bulging of the disks.  A bulging annulus of L3-L4 disk 
was also seen.

The veteran was again examined by VA in April 2003.  He 
complained of low back pain with occasional flare-ups.  He 
reported that he was unable to carry out his usual duties at 
the Post Office because the strap of the mailbag caused 
pressure on his back, leading to lumbar pain and left hand 
numbness.  The examiner noted a lack of motor response in the 
left foot.  X-rays contained an impression of probable 
degenerative disc disease, L5-S1.

The veteran was  most recently examined by VA in July 2003.  
The veteran stated that his back was painful with lifting and 
bending.  He reported that he had to miss work due to back 
pain and was laid off from his job at the Post Office due to 
excessive absenteeism.  Severe attacks of low back pain 
reportedly lasted for 2 weeks and involved the left leg.  The 
right leg occasionally bothered him as well.  The veteran 
stated that his lumbar symptomatology was helped by hot 
baths, rest and heat.  

Examination of the lumbar spine revealed tenderness of the 
lumbar spinous processes and the paravertebral muscles.  He 
could straight leg raise to 55 degrees on the right and 45 
degrees on the left, with pain at the extremes.  Range of 
motion of the lumbar spine was as follows:  flexion to 90 
degrees; extension to 35 degrees; right lateral flexion to 28 
degrees; left lateral flexion to 20 degrees.  Neurological 
examination revealed 3/5 deep tendon reflexes in the upper 
and lower extremities, which were all equal.  Sensory 
examination, performed carefully several times, revealed no 
evidence of sensory change in the lower extremities.  
Following examination, the veteran was diagnosed with 
degenerative disk disease L5-S1.

A March 2004 letter from K. N., M.D. stated that the veteran 
suffers from chronic back pain.  The veteran was said to have 
incapacitating episodes for greater than 4 weeks in the past 
year.  

Analysis

I.  Increased rating- low back, prior to September 23, 2002

The veteran's service-connected back disability is currently 
rated at 20 percent under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Prior to September 23, 2002, 
that Code section prescribes a 10 percent evaluation for mild 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
Finally, a 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Thus, in order to be entitled to the next-higher 40 percent 
rating under Diagnostic Code 5293 as it existed prior to 
September 23, 2002, the evidence must establish severe 
impairment with recurring attacks, with intermittent relief.  
As will be discussed below, the evidence does not demonstrate 
fulfillment of this criteria and therefore the presently 
assigned 20 percent evaluation for this time period is 
appropriate.

In reviewing the medical evidence, the veteran had good 
posture and a normal gait upon examination in October 1992.  
He was noted to have only slight discomfort of the mid-dorsal 
back, without apparent radiation and without muscle spasm.  
Straight leg raising was unremarkable and there was no 
limitation of extension or lateral rotation.  Further, a June 
1993 private record noted only slight point tenderness around 
L3.  There was no significant tenderness at the sacroiliac 
joints or at L5-S1.  Additionally, a November 1998 private 
treatment report revealed that the veteran's low back was 
mildly tender to palpation across the lumbar paravertebral 
muscles and was nontender over the lumbar spine.  There was 
no evidence of radiculopathy.  

Further review of the claims file shows that upon examination 
in January 2000 there was no spasm or tenderness of the low 
back.  Neurologically, heel and toe gait were normal and 
straight leg raise was negative.  Moreover, VA examination in 
March 2000 demonstrated lumbar flexion to 90 degrees, 
extension to 15 degrees and lateral bend laterally to each 
side to 15 degrees.  There was no objective evidence of pain 
or functional loss due to pain and the veteran did not 
exhibit any weakened movement, excess fatigability or 
incoordination.  His lumbar pathology was found to be 
moderate in degree.  Finally, although severe chronic low 
back strain was diagnosed on examination in April 2000, the 
veteran had only mild tenderness of the low back over the 
spinous processes.  There was no palpable muscle spasm and 
the musculature of the back was normal.  No neurological 
abnormalities were detected.   

The Board finds that the foregoing evidence demonstrates no 
more than moderate impairment of the lumbar spine, with 
recurring attacks, which is contemplated in the present 20 
percent rating.  This conclusion is further bolstered by the 
fact that the veteran's low back disability did not require 
the use of crutches, canes or other assistive devices.

In finding that the medical evidence does not warrant the 
next-higher 40 percent evaluation, the Board acknowledges 
work excuse/disability forms dated in 1996 which reveal that 
the veteran's low back disability limited his ability to 
perform his job.  The evidence further shows that the veteran 
reportedly lost a job as a cartographer due to his low back 
pain.  However, such occupational impairment has already been 
contemplated in the present 20 percent rating and, when 
considered with the remaining evidence described above, does 
not establish severe disability for the period in question.  

The Board also acknowledges the veteran's complaints, voiced 
upon VA examination in April 2000, that his lumbosacral 
strain involved flare-ups approximately three times per week, 
with a pain intensity of 8 or 9 out of 10.  Such flare-ups 
were said to involve additional limitation of motion.  
However, while the Board acknowledges the veteran's increased 
pain during flare-ups, the competent evidence has not 
demonstrated that such pain during flare-ups is productive of 
such additional functional impairment as is comparable to 
severe disability.  Hence, even with consideration of 
additional functional impairment due to pain, including on 
flare-ups, the evidence does not warrant an increased rating 
under Diagnostic Code 5293 as it existed prior to September 
23, 2002.   

The Board has also considered whether any alternate 
Diagnostic Codes could serve to afford the veteran a higher 
rating for the period prior to September 23, 2002.  One 
potential alternate Diagnostic Code is 5295, for lumbosacral 
strain.  Under Diagnostic Code 5295, a 20 percent rating is 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The evidence of record in the present case does not establish 
the criteria necessary for the next-higher 40 percent rating 
under Diagnostic Code 5295 for the period in question.  For 
example, the competent evidence does not demonstrate listing 
of whole spine to opposite side, and does not show a positive 
Goldthwaite's sign.  In fact, no list or scoliosis was 
detected upon examination in January 2000.  Additionally, the 
evidence does not reveal marked limitation of forward bending 
in standing position.  Instead, the evidence shows moderate 
limitation, and indicated by the VA examiner in March 2000.  
Therefore, based on all of the above,  Diagnostic Code 5295 
cannot serve as a basis for an increased rating here.  

The Board has also considered additional Code sections and 
finds no basis for an increased rating.  Indeed, as the 
veteran does not have ankylosis, Diagnostic Code 5282 does 
not apply.  As the evidence does not establish severe 
limitation of lumbar motion, Diagnostic Code 5292 is 
similarly inapplicable.  There are no other relevant 
Diagnostic Codes under which a higher rating could be 
assigned.  

Finally, in determining whether the next-higher 40 percent 
evaluation is warranted for the veteran's chronic lumbosacral 
strain, the Board has considered the extent to which the 
veteran is additionally impaired as a result of factors such 
as pain and weakness.  In this vein, the Board notes that the 
veteran took pain medication for his lumbosacral strain.  The 
Board also acknowledges objective findings of pain during 
range of motion testing.  However, the evidence does not show 
that such pain caused additional functional limitation.  
Indeed, upon VA examination in March 2000, the veteran had no 
functional loss due to pain and did not exhibit any weakened 
movement, excess fatigability or incoordination.  Finally, in 
finding that the veteran's chronic lumbosacral strain did not 
cause additional functional limitation, the Board again 
observes that the veteran did not use crutches, braces, canes 
or any other assistive devices.  

In conclusion, then, the 20 percent evaluation assigned for 
the veteran's chronic lumbosacral strain prior to September 
23, 2002, most accurately reflects his disability picture for 
that time period.  Thus, there is no basis for a rating in 
excess of 20 percent.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
chronic lumbosacral strain has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In so 
finding, the Board does acknowledge that the veteran lost his 
job as a cartographer because his lumbar disability made 
prolonged sitting intolerable.  The evidence does reflect 
that the veteran soon found employment elsewhere.  The 
veteran did have attendance problems in his new position with 
the Post Office.  However, as noted earlier, such 
occupational limitations have been appropriately contemplated 
in the presently assigned 20 percent rating.  Hence the 
evidence does not warrant assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

II.  Increased rating- lumbosacral strain, from September 23, 
2002

It is noted that the diagnostic criteria for rating 
intervertebral disc syndrome under that Diagnostic Code 5293 
were revised effective September 23, 2002. 

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other service-connected disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Here, the claims file contains a March 2004 letter from 
private physician K. N., M.D.  That correspondence indicated 
that the veteran suffered incapacitating episodes of greater 
than 4 weeks in the past year.  Thus, the criteria for the 
next-higher 40 percent evaluation under Diagnostic Code 5293 
have been satisfied.
As the evidence does not demonstrate incapacitating episodes 
of 6 weeks duration or longer, a rating in excess of 40 
percent is not appropriate.    

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Here, a July 2003 VA examination contains 
range of motion findings which the Board finds to be 
representative of his low back condition since September 23, 
2002.  Those findings were as follows: flexion to 90 degrees; 
extension to 35 degrees; right lateral flexion to 28 degrees; 
left lateral flexion to 20 degrees.  He could straight leg 
raise to 55 degrees on the right and 45 degrees on the left, 
with pain at the extremes.

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected lumbar spine disability is Diagnostic Code 
5295, for lumbosacral strain.  However, the criteria for a 
rating in excess of 20 percent have not been satisfied, as 
discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  The 
following Diagnostic Codes are potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); and 
Diagnostic Code 8525, for the posterior tibial nerve 
(posterior tibial).  

A review of the evidence shows neurological deficits.  
Specifically, an April 2003 VA examination revealed a lack of 
motor response in the left foot.  Moreover, upon examination 
in July 2003, the veteran had pain at the extremes of 
straight leg raising.  No other neurological problems were 
indicated.  Indeed, sensory examination in July 2003 revealed 
no evidence of sensory change in the lower extremities.  The 
examiner commented that the sensory findings were carefully 
conducted, multiple times.  

Based on the above evidence it is clear that the veteran has 
neurological deficits in relation to his service-connected 
degenerative disc disease of the lumbar spine.  The severity 
of such disability must be determined in order to arrive at a 
definitive rating percentage.  While the medical evidence 
does not explicitly indicate whether the veteran's 
neurological problems were "mild," "moderate," 
"moderately severe," or "severe," such can be ascertained 
by a review of the veteran's functional capabilities.  

The competent evidence here shows that upon VA examination in 
January 2000 the   veteran had normal heel and toe gait and a 
negative straight leg raise test.  He denied bowel or bladder 
incontinence.  Further, examination in April 2000 again 
showed no neurological abnormalities.  In July 2003, the 
veteran could straight leg raise to 55 degrees on the right 
and 45 degrees on the left, with pain at the extremes.  Based 
on these objective findings, uncontradicted by other evidence 
of record, the Board concludes that the veteran's 
neurological manifestations of his service-connected 
degenerative disc disease are no more than "mild."  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, four Diagnostic Codes (8520, 8521, 8524, and 8525) 
afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
veteran is entitled to a 10 percent rating under any of the 
four Diagnostic Code sections enumerated above.  Hence, the 
veteran is not adversely impacted by the use of Diagnostic 
Code 8520, for the sciatic nerve, in rating the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's chronic 
lumbosacral strain.  It has been determined that the veteran 
is entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520 for the 
neurologic manifestations.  Those two ratings must now be 
combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's other service-
connected disabilities for which he is assigned compensable 
evaluations are radial nerve radiculopathy and 
swelling/numbness, left hand and left arm (rated at 20 
percent), cervical spine degenerative disc disease, to 
include fatigue and swelling/numbness of the right hand 
(rated at 10 percent), and diarrhea (rated at 10 percent).  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), 20 percent (left 
hand/arm), 10 percent (neurological manifestations of his low 
back disability), 10 percent (cervical spine with right hand 
numbness), and 10 percent (diarrhea), an evaluation of 50 
percent is derived.  Such 50 percent combined rating exceeds 
the current 40 percent combined rating based on a single 40 
percent evaluation when the degenerative disc disease is 
evaluated on total incapacitating episodes.  Thus, the rating 
derived via combination or orthopedic and neurological 
manifestations is more favorable to the veteran and will be 
applied here, as of September 23, 2002.

Lastly, the Board must consider whether the most recent 
version of Diagnostic Code 5293, effective September 26, 
2003, afford a rating in excess of the presently assigned 50 
percent evaluation.  

Under the most recent version of Diagnostic Code 5293, 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243, in order 
to achieve a rating in excess of 50 percent, the evidence 
must demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine.  Such is not the case here.  Moreover, 
while the revised version of Diagnostic Code 5293 also 
permits rating based on incapacitating episodes, as discussed 
above, the veteran is only entitled to a 40 percent 
evaluation on this basis.  Therefore, the newly codified 
Diagnostic Code 5243 does not serve as a basis for a rating 
in excess of 50 percent for the veteran's chronic lumbosacral 
strain.  

In conclusion, the present assignment of 50 percent under 
Diagnostic Code 5293 from September 23, 2002, appropriately 
reflects the extent of disability associated with the 
veteran's service-connected low back disability.  A higher 
rating is not justified under any version of that Code 
section, nor do any alternate Code sections afford a higher 
rating.  

Again, the evidence does not reflect marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
evidence does not warrant assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
chronic lumbosacral strain with disc space narrowing, prior 
to September 23, 2002, is denied.

Entitlement to an initial staged evaluation of 50 percent for 
degenerative disc disease of the lumbar spine with 
lumbosacral strain, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



